UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Lin Kwok Keung,                                                        3/19/2020

                                Plaintiff,
                                                           1:19-cv-07560 (ER) (SDA)
                    -against-
                                                           ORDER
 Amano Sushi, Inc., et al.,

                                Defendants.



STEWART D. AARON, United States Magistrate Judge:

       The Court previously scheduled a telephone conference on April 29, 2020 at 2:00 p.m.

(See ECF No. 21.) The telephone conference shall go forward as previously scheduled, but the

Parties shall each separately call (888) 278-0268 (or (214) 765-0479) and enter access code

6489745.

       This Order supersedes the calling instructions provided previously.

       No later than March 20, 2020, Plaintiff shall serve this Order on any Defendant that has

not appeared.

SO ORDERED.

DATED:          New York, New York
                March 19, 2020

                                               ______________________________
                                               STEWART D. AARON
                                               United States Magistrate Judge
